         Case 3:92-mj-00429-CEO          Document 3      Filed 07/26/19       Page 1 of 1




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
CRAIG J. GABRIEL, OSB #012571
Assistant United States Attorney
Craig.Gabriel@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

UNITED STATES OF AMERICA                             3:92-mj-00429

               v.                                    MOTION TO DISMISS

LEOBARDO GARCIA-CAZARES,

              Defendant.

       The United States of America, through Billy J. Williams, United States Attorney, and

Craig J. Gabriel, Assistant United States Attorney, pursuant to Rule 48(a) of the Federal Rules of

Criminal Procedure, hereby moves to dismiss without prejudice the complaint issued on

February 6, 1992, signed by United States Magistrate Judge William M. Dale. Defendant’s

Yamhill County Circuit Court case has been dismissed.

Dated: July 26, 2019                                 Respectfully submitted,

                                                     BILLY J. WILLIAMS
                                                     United States Attorney

                                                     s/ Craig J. Gabriel
                                                     CRAIG J. GABRIEL, OSB #012571
                                                     Assistant United States Attorney


Motion to Dismiss                                                                           Page 1
                                                                                    Revised March 2018
